Appeal by plaintiff from an order which granted a motion for its examination before trial by its president or other officer. Order modified on the law by adding after the word “ granted ” in the first ordering paragraph the words “ except as to items 4 (g), 11 (e), *962(f), and (g) and item 18.” As so modified the order is affirmed, with $10 costs and disbursements to appellant. As to items 4 (g) and 18, the answer raises no issue. Items 11 (e), (f), and (g) call for opinions as to elements of alleged damage. Examination to proceed at the place designated by the order on ten days’ notice by defendant to the plaintiff. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 1025.]